         Case 1:18-cv-10628-JGK Document 14 Filed 01/16/19 Page 1 of 3
         Case 1:18-cv-10628-JGK Document 13 Filed 12/13/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MELISSINOS TRADING, LLC, on behalf of
 itself and all others similarly situated,
                                                            Case No. 1:18-cv-10628-JGK
                       Plaintiff,

         v.
                                                                  USOC SONY
JPMORGAN CHASE & CO.,JOHN                                         DOCUMENT
EDMONDS, and JOHN DOE Nos. 1-10,                                  ELECTRONICALLY FILED
                                                                  DOC#
                                                                  DATE FILED: _j.::J_k,-[<z
                       Defendants.


    STIPULATION AND [PROPOSED] ORDER ADJOURNING DEFENDANT
 JPMORGAN CHASE & CO.'S TIME TO RESPOND TO PLAINTIFFS COMPLAINT

       Plaintiff Melissinos Trading, I.LC and Defendant JPMorgan Chase & Co. ("JPMorgan") by

and through their respective undersigned counsel, subject to this Court's approval, and to the

reservation of rights contained in paragraph 2 below, agree and stipulate as follows:

                                             RECITALS

       WHEREAS, Plaintiff commenced the above action in this District by the filing of a

summons and complaint on November 14, 2018;

       WHEREAS, Plaintiff served JPMorgan on November 27, 2018;

       WHEREAS, Defendants' response to the complaint is due on December 18, 2018;

       WHEREAS, Plaintiff has joined in a motion for consolidation of certain related actions (the

"motion") pursuant to FED. R. CIV. P. 42 and requested that the Court set a schedule for the filing

of a consolidated complaint and for Defendants to answer, move to dismiss, or otherwise respond

to the consolidated complaint;

       WHEREAS, the Court has ordered that any oppositions to the motion be filed by January 7,

2019, and any replies be filed by January 21, 2019, with a conference to be held on February 1, 2019;
            Case 1:18-cv-10628-JGK Document 14 Filed 01/16/19 Page 2 of 3
             Case 1:18-cv-10628-JGK Document 13 Filed 12/13/18 Page 2 of 3



        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

        1.       JPMorgan's time to respond to the complaint is hereby adjourned sine die.

       2.        Except as to the defense of insufficiency of service of process in this action, no

defense of JPMorgan, including without limitation defenses based upon lack of personal jurisdiction,

is prejudiced or waived by JPMorgan's executing, agreeing to, or filing this Stipulation.

       3.        This Stipulation may be executed in separate counterparts, and counterparts may be

executed in facsimile form, each of which shall be an original.

Dated: December 13, 2018
       New York, New York




                                                                  arrin
                                                                 tehall Street, 14th Floor
                                                         New ork, New York 10004
                                                         Tel.: (212) 357-1195
                                                         Fax: (212) 202-4322
                                                         Email: smartin@hausfeld.com

                                                         Counselfor PlaintijfMelissinos Trading, LLC




                                                         Amanda F. Davidoff
    SO ORDERED:                                          1700 New York Avenue, N.W., Suite 700
                                                         Washington, D.C. 20006-5215
                                                         Telephone: (202) 956-7500

                                                         Counselfor Defendant ]PMor;y,an Chase & Co.




                                                   -2-
     Case 1:18-cv-10628-JGK Document 14 Filed 01/16/19 Page 3 of 3
     Case 1:18-cv-10628-JGK Document 13 Filed 12/13/18 Page 3 of 3




SO ORDERED.

DATED:


NewYork,NY                           HON.JOHN G. KOELTL
                                     United States District Judge




                                  -3-
